— Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered January 18,1982, convicting him, upon his plea of guilty, of robbery in the first degree, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mollen, P. J., Mangano, Thompson and Niehoff, JJ., concur.